608 S.E.2d 925 (2005)
269 Va. 174
Brenda PARKER
v.
COMMONWEALTH of Virginia.
No. 040726.
Supreme Court of Virginia.
March 3, 2005.
Norman Lamson, Charlottesville, for appellant.
Richard B. Smith, Senior Asst. Atty. Gen. (Jerry W. Kilgore, Atty. Gen., on brief), for appellee.
Present: All the Justices.
PER CURIAM.
Brenda Parker was convicted in the Circuit Court of Gloucester County for operating a food manufacturing plant that had not been inspected by the Commissioner of Agriculture and Consumer Services. See Code § 3.1-398.1. We awarded her an appeal to consider her following assignments of error: 1. "The Court of Appeals erred in concluding that the charge was of an offense known to the law, and that the lower courts had subject matter jurisdiction." 2. "If the Court of Appeals did not err as specified in No. 1, then it erred in concluding that the claim *926 that a summons of violating 3.1-418/3.1-398.1 on its face violates the Fourth Amendment does not address subject matter jurisdiction, and can be raised for the first time on appeal."
We have considered these assignments of error and for the reasons stated in the opinion of the Court of Appeals, Parker v. Commonwealth, 42 Va.App. 358, 592 S.E.2d 358 (2004), we will affirm the judgment appealed from.
Affirmed.